DETAILED CORRESPONDENCE
Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Claim(s) 1-8 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objection(s)
Claim(s) 4 and 6 is/are objected to because of the following informalities: the claim recited “an other”. The Examiner believes Applicant misspelled “another”. For purposes of compact prosecution, The Examiner interprets the misspelling as “another”. 	

Claim Rejections - 35 USC § 112(d) or (pre-AIA ) Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the following, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 

Claim 8 recites “A non-transitory computer-readable recording medium” and introduces a new and separate embodiment; therefore, identified as an independent claim. However, the recitation of “…the control method according to claim 7” is language used to place dependency on another claim.  Additionally, the embodiment of Claim 7 explicitly recites a “method” embodiment, and this is considered a separate and distinct embodiment from said “non-transitory computer-readable recording medium”. 

The Examiner notes that Applicant has demonstrated their full understanding and ability to properly draft dependent claims based on the presentation of dependent Claim(s) 2-5.  

Furthermore, The Office’s position is that such claim construction provides a way of avoiding additional fees associated with independent claims. The Examiner is not accusing the Applicant of such practice but claims that follow this type of claim construction shall be rejected under 35 USC § 112(d) or (pre-AIA ) Fourth Paragraph until amended into independent form.

Solution: Applicant may cancel the claim(s), amend the claim(s) to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1-8 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO 2012085611 A1 (hereafter “D1”).

Regarding Claim 1, D1 discloses an electronic control system (e.g., “driving assist apparatus”) that controls a mobility (see at least [0013]-[0014], [0045] and Fig. 1-4 with associated text. Fig. 2-4 illustrates at least one vehicle utilizing said driving assist apparatus to safely travel on a road segment via “lead vehicle following control, the normal cruise control, and the traffic flow cruise control” thus represents Applicant’s claimed mobility.), the electronic control system comprising:
a mobility network (e.g., “controller area network” and/or “infrastructure equipment”) included in the mobility (see at least [0027] and [0031]);
a first electronic control device (e.g., “acceleration sensor ECU 23”, “brake control ECU 31”, “vehicle speed sensor ECU 22” and/or “front sensor ECU 20”) (see at least [0027]) that 
receives a state signal indicating information about a state (e.g., “inter-vehicle distance”, “detecting the speed”, and/or “detecting acceleration”) of the mobility via a dedicated line which is wiring used only for communication of the state signal (see at least [0027]-[0030], [0034]-[0037], [0053] and Fig. 1 with associated text. Fig. 1 shows all components connected via a CAN bus represented by lines 60 and 61.), and 
transmits a control instruction signal to the mobility network based on the state signal (see at least [0038], [0046]-[0048] and Fig. 1 with associated text); and
a second electronic control device (e.g., “vehicle control ECU 51”) (see at least Fig. 1 with associated text) that 
receives, via the mobility network, the control instruction signal transmitted from the first electronic control device (see at least [0027], [0046] and Fig. 1 with associated text), and 
performs control (e.g., “ACCELERATION/DECELERATION”) relating to driving of the mobility based on the control instruction signal (see at least Fig. 1, 5, 7 and 8 with associated text; in particular, steps S17, S27 and S37.).

Regarding Claim 2, D1 discloses wherein the second electronic control device (e.g., “vehicle control ECU 51”) (see at least Fig. 1 with associated text)
receives, via the mobility network, the control instruction signal transmitted from the first electronic control device (see at least [0027], [0053], [0062] and Fig. 1 with associated text), and 
controls an actuator (e.g., “throttle actuator 40” and/or “brake actuator 41”) for driving the mobility based on the control instruction signal (see at least [0062] and Fig. 1, 5, 7-8 with associated text).

Regarding Claim 3, D1 discloses a sensor control device (e.g., “front inter-vehicle distance sensor 10”, “vehicle speed sensor 12” and/or “acceleration sensor 13”) (see at least Fig. 1 with associated text; D1 discloses even more sensors than the ones listed.) that 
is connected to the first electronic control device via the dedicated line (see at least [0027] and Fig. 1 with associated text), and 
transmits the state signal to the first electronic control device via the dedicated line (see at least [0027] and Fig. 1 with associated text).

Regarding Claim 4, D1 discloses a plurality of third electronic control devices that respectively transmit a plurality of state signals (see at least [0027 and Fig. 1 with associated text. D1 discloses more than three ECUs connect to the CAN.), wherein 
a third electronic control device that is part of the plurality of third electronic control devices is connected to the first electronic control device via the dedicated line (see at least [0027] and Fig. 1 with associated text), and
an other third electronic control device of the plurality of third electronic control devices is connected to the mobility network (see at least [0027] and Fig. 1 with associated text. D1 discloses more than three ECUs connect to the CAN. NOTE: From the Claim Objections above, the Examiner believes “an other” was meant as “another” based on the subject matter presented from the other claims.).


receives the plurality of state signals transmitted respectively from the plurality of third electronic control devices (see at least Fig. 1 with associated text), and 
transmits the control instruction signal to the mobility network when the plurality of state signals each satisfy a corresponding condition (see at least Fig. 1, 5 and 7-8 with associated text).

Regarding Claim 6, D1 discloses an electronic control device (e.g., “driving assist apparatus”) connected to a mobility network (e.g., “controller area network” and/or “infrastructure equipment”) included in a mobility (see at least [0013]-[0014], [0045] and Fig. 1-4 with associated text. Fig. 2-4 illustrates at least one vehicle utilizing said driving assist apparatus to safely travel on a road segment via “lead vehicle following control, the normal cruise control, and the traffic flow cruise control” thus represents Applicant’s claimed mobility.), the electronic control device comprising:
a receiver (e.g., “acceleration sensor ECU 23”, “brake control ECU 31”, “vehicle speed sensor ECU 22” and/or “front sensor ECU 20”) that receives a state signal indicating information about a state (e.g., “inter-vehicle distance”, “detecting the speed”, and/or “detecting acceleration”) of the mobility, via a dedicated line which is wiring used only for communication of the state signal (see at least [0027]. Fig. 1 shows all components connected via a CAN bus represented by lines 60 and 61. Additionally, every ECU shown in Fig. 1 has a two-way arrow thus every ECU is able to both receive and transmit.); and
a transmitter that transmits, to an other electronic control device (e.g., “vehicle control ECU 51”) that performs control relating to driving of the mobility, a control instruction signal for the other electronic control device to perform control (e.g., “ACCELERATION/DECELERATION”) relating to driving of the mobility, via the mobility network (see at least Fig. 1, 5, 7 and 8 with associated text; in particular, steps S17, S27 and S37. Every ECU shown in Fig. 1 has a two-way arrow thus every ECU is able to receive and transmit. NOTE: From the Claim Objections above, the 

Regarding Claim 7, D1 discloses a control method (e.g., “method”; see at least [0001] and Title)
in an electronic control system (e.g., “driving assist apparatus”) that controls a mobility (see at least [0013]-[0014], [0045] and Fig. 1-4 with associated text. Fig. 2-4 illustrates at least one vehicle utilizing said driving assist apparatus to safely travel on a road segment via “lead vehicle following control, the normal cruise control, and the traffic flow cruise control” thus represents Applicant’s claimed mobility.), the electronic control system including: 
a mobility network (e.g., “controller area network” and/or “infrastructure equipment”) included in the mobility (see at least [0027] and [0031]); 
a first electronic control device (e.g., “acceleration sensor ECU 23”, “brake control ECU 31”, “vehicle speed sensor ECU 22” and/or “front sensor ECU 20”) (see at least [0027])
connected to a dedicated line which is wiring used only for communication of a state signal indicating information about a state (e.g., “inter-vehicle distance”, “detecting the speed”, and/or “detecting acceleration”) of the mobility (see at least [0027]-[0030], [0034]-[0037], [0053] and Fig. 1 with associated text. Fig. 1 shows all components connected via a CAN bus represented by lines 60 and 61.), and 
connected to the mobility network (see at least [0027] and [0031] and Fig. 1 with associated text); and 
a second electronic control device  (e.g., “vehicle control ECU 51”) connected to the mobility network (see at least Fig. 1 with associated text),
the control method comprising:
receiving, by the first electronic control device, the state signal via the dedicated line (see at least [0027]-[0030], [0034]-[0037], [0053] and Fig. 1 with associated text. Fig. 1 shows all components connected via a line.);
transmitting, by the first electronic control device, a control instruction signal to the mobility network based on the state signal (see at least [0038], [0046]-[0048] and Fig. 1 with associated text);
receiving, by the second electronic control device, the control instruction signal transmitted from the first electronic control device, via the mobility network (see at least [0027], [0046] and Fig. 1 with associated text); and
performing, by the second electronic control device, control (e.g., “ACCELERATION/DECELERATION”) relating to driving of the mobility based on the control instruction signal (see at least Fig. 1, 5, 7 and 8 with associated text; in particular, steps S17, S27 and S37.).

Claim 8 repeats the subject matter of Claim 7 and rejected in like manner.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax